Situation in Iran (continuation of debate)
We now return to the statements on the situation in Iran by the High Representative for the Common Foreign and Security Policy and the Commission.
High Representative for the Common Foreign and Security Policy. - Mr President, I have listened with great attention to the representatives from the political groups of the European Parliament.
I agree with most of what has been said today. Therefore, I have not much to say about that. However, let me make some comments on the three main issues that I think we have to discuss today in relation to Iran.
I should like to say once again that it is not a contradiction to say that Iran is a very important country that has a vibrant society - potentially - and that we have to seek relations with it. The fact is that it is very difficult to do that at the moment. We have to keep trying to improve relations with such an important country as Iran. Again, we must insist that it is not doing enough to improve relations with us. On the three main issues I have spoken about - human rights, regional issues and the nuclear issue - it is very difficult to make progress in the negotiations. In one area it is impossible to make progress because in 2006 it dropped completely out of the negotiations. The human rights dialogue was stopped - it was not stopped by us but by Iran.
Let me say a word on that. I agree, as I said before, with most of the remarks that have been made today on the human rights issue, which is linked, as many Members have said, to the elections that will take place very soon in March. It will be very important to see how the public - the citizens of Iran - behave in this election.
But it is very important that the candidates who have been put forward are allowed to stand in the election. As you know, more than 30% of those candidates have not even been allowed to stand. Many of them, I would say, are the 'modern forces', if I can use that term, in Iran.
The second big issue is regional. There have not been many comments made here about that, but it is very important that Iran becomes a constructive player and not a 'nuisance' in the lives of the people of the Middle East and in the establishment of peace in the Middle East, as we understand the development of the peace process in the Middle East. There are two main points on the agenda. Firstly, the Middle East peace process, on which we fundamentally differ. We believe in a two-state solution, and they do not. We have to see how we can bring Iran to agree to that process, which has been agreed by all the Arab countries in the region, and, as has been proven not long ago, not by Iran.
The second point is Lebanon. We do not have Lebanon on the agenda today, but Lebanon is always on the agenda - even if not formally. The problems in Lebanon are in our minds and hearts. We know that is a problem on which Iran should be much more constructive.
The third issue I should like to mention, and which we have discussed on other occasions, is the nuclear issue. Firstly, I should like to thank Ms Beer, because I talked to her before the committee went to Iran and we had a very good exchange of views, which was very well coordinated. Cooperation with the Agency is fundamental. We have been pushing for that all along and we would very much like to see that cooperation producing fruit. However, that is not enough. We should be resolving the 'outstanding issues'.
These issues, as you know, belong to the past. Why are they outstanding? Because they have never been explained, and that is the difference with some of the other countries that have been mentioned. Iran is a signatory to the Non-Proliferation Treaty; it has obligations and it has not complied with those obligations. At the moment there is a discussion with Dr El Baradei and the people in charge of the nuclear dossier to see whether these 'outstanding issues' can be resolved. We are now in the year 2008, and some of those issues go back to 2003, 2004 and 2005.
That was the first thing I wanted to say, and the second thing, which is very important, is that we are continuing to support the dual-track approach. We want negotiations and we also want to follow the route to New York - together, in parallel. We would like to see how this can progress. We do not want to punish the people of Iran. We want them to come back to the negotiating table with a moral purpose.
To give you an example: as you know, last Tuesday we met in Berlin. On Wednesday I was here in Brussels having dinner with Dr Jalili, the day after we had been talking about New York and how to move the process forward in New York, I did not want to give the impression that we were doing something that we would not communicate directly. To prove that we would continue with the dialogue, I met him, had dinner with him and explained that to him. Therefore, in that sense, rest assured that we are making every effort to keep the dialogue channel open and not only open but productively open.
I do not have to tell you that sometimes you do not get the answer to the question. You hold debates here and you know that sometimes, perhaps because of a problem with translation, you do not get the answer to the question - you get answers to other things but not the question. You know that - you have had that experience - but we have to keep on trying, keep on trying and keep on trying - and we will!
On the intelligence report that has been mentioned: that is not our responsibility but the responsibility of the United Nations. But, in any case, if you read it - when it becomes public - the most important things are public, it states very clearly that in 2003 they stopped a part of the nuclear weaponisation. Now weaponisation has three elements. First, and most important, it is necessary to have enriched uranium - if you do not have enriched uranium you will never have the possibility of a military nuclear programme. Second, you need a missile to launch, and, third, you need the actual detonator of the bomb. The second stage is where they have stopped and that is what happened in 2003. That is one part.
The second part is the missile and you know that the technology on missiles is moving rapidly. We are concerned. This is not one of the key issues but it is an issue. Now we have a range of 1 300 km, which is no little matter. The third thing is enriched material, which is in breach and is continuing to be produced. That is the core of the problem: we have to see how we can get an agreement on this.
Let me repeat: a nuclear-powered plant to produce energy - you may like it or not, but that is not the issue being debated today - requires, as you know, at least seven or eight years from the moment the contract is signed to the moment the power plant is operational. There is no contract whatsoever between Iran and anybody who can produce a nuclear-powered plant to produce energy - kilowatts - none except for the Russian one. As you know the Russian contract has a clause that states, firstly, enriched uranium will be provided by Russia and, secondly, that the burned material - that means enriched plutonium or whatever is at the end of process - will be taken to Russia, so they will not need to have enriched uranium because it is provided.
Secondly, if they continue enriching, the question is why? - because they do not have anywhere to put it, no other power plant. So this is a question that it is fair to ask and it is difficult to get an answer. This is the only response to this question that I can give you, because it is something that is under your control and that of the leaders and citizens of the European Union.
I have tried to give you an honest account of our interpretation of the situation, the problems and the three main issues that we have to be concerned about as Europeans. I say again that we have great respect for the country - we have a profound respect for Iran - and we would like very much to engage with it and also see them move in that direction.
(ES) Mr President, tomorrow the European Parliament will adopt a resolution on Iran which will be supported by our political Group.
It is no coincidence that the first part of that resolution concerns the human rights situation.
Last week our Foreign Affairs Committee held an entirely unsatisfactory meeting with Mr Jalili, who failed to reply to any of the questions put to him on human rights, torture, public executions, the purchase of North Korean missiles and Soviet torpedoes capable of being fitted with nuclear warheads.
Mr Solana, we have heard very clearly that you are awaiting replies to the questions you put to Mr Jalili; Commissioner Ferrero has informed us of this, and we too are still waiting for replies to the questions we put to him.
Therefore it is not sufficient for us to express regret that they have not suspended their nuclear programme, disregarding the calls of the international community and three United Nations resolutions. As Mr Solana has just said, the international community is convinced that they are enriching uranium for a programme whose purposes are not peaceful.
In view of this, it is simply not enough, Mr President, for us to say in the motion for a resolution that we are not going to go down the path of a cooperation or association agreement with Iran until such time as substantial progress has been made in human rights and there are objective safeguards such as to provide us with clear guarantees that no headway is being made in uranium-enrichment for peaceful purposes.
Therefore, Mr Solana, the question I would ask is whether you believe that the fourth resolution which the United Nations Security Council is going to make, on the basis of the Vienna meeting of the permanemt members of the Security Council plus Germany, will be sufficient for Iran to listen to the international community's calls? What, Mr Solana, should the content of the United Nations Resolution be if it is to take up this challenge and mitigate the threat to peace and international security posed by Iran's unranium-enrichment programme?
(IT) Mr President, ladies and gentlemen, President Ahmadinejad said today in Busher, in the south of the country, that Israel is a filthy Zionist entity that will fall sooner or later. This is a statement that is of course unacceptable and obviously meant as propaganda.
Political elections will take place in Iran on 14 March, in which the promises he has failed to keep will count more than those he has made. In addition, the election campaign in the USA is in full swing and, for this reason, we must consider the facts. Today, Iran is emerging as the leading power in the Gulf and Washington is trying to negotiate an agreement with that country. In December the American secret service decided that Iran does not represent an immediate threat. On 12 January the director of the IAEA, Mr El Baradei, obtained assurances from the Iranians on all the outstanding questions.
Pressure on Iran will be maintained, but it would be helpful to reach an agreement that would be workable for everyone and for regional stability, and to avoid any radical and often ineffective measures. We should remember Iraq and how ineffective sanctions were against that country. Iran's role in the new balance of power must be recognised and Iran must be offered guarantees of security in a highly turbulent regional context. The direct involvement of the USA is essential for the success of discussions that, at this point, should not rule anything out, which is, in fact, what the European Union is doing.
On the other hand it is absolutely clear that Iran should accept certain obligations: it should abandon its nuclear and military ambitions, with stringent controls, take on a constructive role in solving existing conflicts, show respect for human rights and for women's rights, and, looking to wider issues, for democracy as well. Not long ago Shirin Ebadi, winner of the Nobel Peace Prize, sent me an e-mail in which she denounced the serious and ever more frequent violations of human rights. She wrote that today, in Iran, this is far more serious than the nuclear issue. We should listen to her.
Mr President, I thank Mr Solana and Commissioner Ferrero-Waldner for the immensely hard work on the issue of the Islamic Republic of Iran, which is causing so many headaches and worries to so many people internationally and on the Security Council of the UN.
It was my pleasure to represent my group on the recent delegation to the Islamic Republic of Iran just before Christmas, when we had a very exceptionally good sequence of meetings, to which Mr Solana has already referred, as has Mrs Ferrero-Waldner.
Of course, our call for dialogue in the Islamic Republic of Iran does fall on very welcome ears, because, as you well know, the former President of Iran put forward to the United Nations in 2000 the idea of the intercultural year of dialogue, which you yourself have picked up this very year here in the European Union.
I believe there are huge possibilities for dialogue, but not just on human rights and not just on the all-important nuclear issue. I believe we should be having dialogue on cultural issues - music, art, archaeology, painting, calligraphy - in which we share so much historical reference and so much potential for future gain.
I also believe that one critical item we should discuss is this so-called barrier between Islam and democracy. Perhaps it has not been noticed that the Islamic Republic of Iran believes that she has cracked that particular difficulty, and that her form of democracy is fully comprehensible with the Islamic Republic of Iran's version of Islam, the all-important Shariah law and the Shiite Islamic tradition. I think this, again, is something that we should welcome and should discuss this very year, perhaps with former President Khatami or with other members of the Iranian religious influence and tradition.
(IT) Mr President, ladies and gentlemen, my opinion, also in the light of what I have heard during this debate, is still that the only path to follow is definitely that of discussion and dialogue, even if it is difficult to understand on what basis this dialogue can develop.
How, indeed, is it possible to have a dialogue with a country that does not respect the rights of the child and extends the death penalty to minors? With a country, or rather it would be better and more correct to say with a regime, that has public hangings, a regime that threatens to want to wipe out the state of Israel? And, on the nuclear issue, should we just put it off and not even doubt that nuclear power is for peaceful use? How far should we believe the military plans for national defence? In addition, can we consider a regime that finances guerrilla warfare in neighbouring countries to be trustworthy?
With regard then to the CIA report, I would suggest that we should not have too many illusions about its reliability. It would not be the first time for such a report later to be publicly repudiated. It is certainly the case that we cannot refuse anyone the possibility of experimenting with nuclear power for civilian, and not military, purposes, but not only does President Ahmadinejad not provide guarantees, he does not give a single guarantee, in fact he makes us fear the worst.
In ruling out the option of military intervention - this I believe to be the view of all the representatives and Members of the European Parliament: avoiding military intervention is absolutely fundamental - I believe that the option of sanctions would be a disaster for everyone, it would penalise the economy and it would penalise a defenceless, uninformed and innocent people. I would suggest again that diplomacy should be used, because, and I repeat, nothing good has ever come out of sanctions, they serve only to increase hatred of the West and of the United States of America in particular.
Mr President, deceit is a weapon of war approved of in the Koran under the doctrine of taqiyya. Iran professes no plans to develop nuclear weapons. Evidence to the contrary is overwhelming. They had 3 000 uranium centrifuges already. Not one can be used to generate nuclear energy for peaceful purposes. Together they will produce one bomb's worth of weapons-grade uranium a year.
Now Iran plans to build 5 000 more centrifuges. Meanwhile, illegal secret imports of raw uranium arrive from the Congo, a country the EU supports with humanitarian aid. Britain still allows Iranian students to study nuclear physics at our universities. In addition to this, Iran, Syria and North Korea are working together to assemble missiles and chemical warheads. Last year, technicians from all three countries were killed when something went wrong in Syria. Traces of Sarin gas were later detected in the atmosphere.
Whether or not these countries successfully develop nuclear warheads, chemical warheads would certainly be deployable in the near future.
(IT) Mr President, ladies and gentlemen, I appreciate the EU's negotiating attempts as regards confirming the right to self-determination and I support the synergy of the IAEA's Iran plan of action. It is praiseworthy and helps to put our worries to rest, and also to defuse political and strategic speculation based on a theoretical threat to peace.
Moreover, in item 5 of the resolution there is an admission that we should give up on speculative political rhetoric as regards Iran. The entire first part of the resolution and the proposal to create a new multilateral framework for the use of nuclear energy are part of the same approach.
However, the second part seems to be demagoguery. Violations of human rights in so many other regions of the world have not attracted this level of diligent condemnation. Examples of this are the recent resolutions on Pakistan and China, which were not nearly as strong in tone, nor was there such evident support for the internal opposition. This forces me to declare my opposition to the resolution, because human rights and freedoms are absolute values that cannot be applied differently in different situations, and do not lend themselves to inequality between requests and condemnation.
Mr President, the Iranian nuclear programme remains the source of our greatest concern. We hope that the process of negotiating a solution will be continued.
The European Union should stand united on this very difficult issue, and we should support the efforts of the High Representative and of the Commission, Member States and the international community, including the recently proposed UN Security Council resolution.
Efforts should be aimed at encouraging Iran to return to talks concerning long-term arrangements resolving the nuclear issue.
We in the Committee on Foreign Affairs of this House decided to invite Mr Jalili to talk and to have a dialogue. Our committee was dissatisfied with the answers given, and we know how difficult dialogue is. However, the meeting with the Committee on Foreign Affairs has shown our unanimous stand on the Iranian question, and it has also sent a strong political signal to the Iranian Government.
If we want to continue any meaningful dialogue, we have to restore credibility to our relations. Our Iranian partners must introduce absolute transparency to their nuclear programme by cooperating fully with the IAEA. They must fully implement the provisions of the Comprehensive Safeguard Agreement, and we should maintain pressure on the Iranian Government to comply with its commitments and to make them understand that this is the only way to gain international recognition, as well as to pursue successfully economic development to the benefit of its citizens.
The human rights situation in Iran has seriously deteriorated recently, and we should keep condemning the systematic violation of human rights and fundamental freedoms, especially those carried out on juvenile offenders and women.
As a community based on values, having at the core of our values human rights and democracy, and looking at stability and security as our highest concern, we should not and cannot disregard the worsening human rights situation there, and we should do our utmost to convince our partners that it pays to respect the rule of law, human rights and fundamental freedoms.
(CS) Ladies and gentlemen, in my contribution to the debate today allow me to concentrate on two aspects of relations with Iran.
A civil society is the first aspect. As I experienced myself during my recent visit to Tehran, a very strong and active civil society exists in Iran. Women, journalists, national and religious minorities all strive for their rights. The student scene is fairly lively. Bus drivers, bakers and many other professions organise their own independent trade unions. Economists and entrepreneurs are pushing for privatisation and liberalisation of the Iranian economy.
All these groups and elements that form Iranian society are turning to Europe, to the European Union, seeking dialogue and help. That is why I would like to call on the Commission and on High Representative Javier Solana to put the new tool for democracy and human rights that is at our disposal to efficient use as a part of this dialogue.
It is also my opinion that the European Union should have diplomatic representation in Iran. Not only would this boost discussion and dialogue with the civil society; it would also boost cooperation with local institutions and authorities in areas of common interest. Indeed we share many common interests with Iran, in spite of our differences of opinion on the nuclear program or on human rights.
I will mention only one country neighbouring Iran, and that is Afghanistan. I am convinced that it benefits neither us nor Iran if, for example, tonnes of Afghan illegal drugs flood Europe. We have similar common interests when it comes to the issue of Afghan refugees and when it comes to the issue of an overall peaceful solution to the situation in Afghanistan.
That is just one of the many reasons why the European Union needs to have its own diplomatic representation in Tehran.
Mr President, both Mr Solana and Mrs Ferrero-Waldner have stressed repeatedly in their presentations today the need for dialogue, negotiation and persuasion. Mrs Ferrero-Waldner highlighted the need for people-to-people contact. She told us of the success of our Erasmus Mundus and poverty alleviation programmes.
So, are we training their nuclear physicists in our universities? Are we, at our taxpayers' expense, paying for poverty relief in one of the richest oil-producing nations in the world because they have chosen to spend billions on a nuclear weapons programme? What has our policy of appeasement achieved?
According to Mr Solana, so far, no success. He said that the Iranian regime continues to ignore us. Mrs Ferrero-Waldner said that we have more executions than ever before. Well, let me tell you, Mr President, 23 people were executed in the first two weeks of this year, including several women. Five people had their hands or feet amputated. Men and women continue to be stoned to death by this jihadist, misogynous, homophobic, genocidal, brutal regime which is a world sponsor of terror.
If we wish really to support Iranian students, we should support the brave students of Teheran University, who have been demonstrating for the past five days, demanding regime change. Instead of backing appeasement, we should back the legitimate Iranian Opposition. Instead of keeping the PMOI on our terror list, we should put the revolutionary guards of Iran on the EU terror list.
(DE) Mr President, as we have just heard, even here in our European Parliament there are representatives whose priority is not to modify the behaviour of the Iranian regime but to destroy that regime. I believe there is one thing that has to be spelled out very clearly, namely the logical imperative that those who seek the destruction of a regime and focus their policies on that goal will do nothing to modify the regime's behaviour. Yet such modification must be our aim whenever we discuss the nuclear issue.
The diplomatic offensive would be greatly reinforced if the United States were directly involved in the talks, because it can offer something the European Union cannot provide to the same extent, namely security guarantees. As Mr Solana pointed out, the findings of the US intelligence services do not warrant the conclusion that the Iranian programme is not a potential threat. That is indeed a problem, and it cannot be solved by removing the pressure. The issue cannot be taken out of the UN Security Council, because that is liable to result in the Iranian regime eventually saying, 'Thanks, that's it now - we have enough highly enriched uranium; it's time for us to renounce the Non-Proliferation Treaty and start producing our nuclear weapons'. Should that scenario materialise, we would have no alternative but to revert to the strategy of nuclear deterrence we know from the sixties and seventies.
One thing we should exclude from this debate at all costs - and let there be no doubt about this - is the so-called military option. Whatever is understood by the term 'the West', whether it be North America alone or whether it include Europe, exercising the so-called military option would be a political disaster which would rebound on the West for decades to come in its relations not only with the Muslim world but also with countries such as India that have helped to put this issue on the agenda of the UN Security Council.
(SK) Let me say how deeply worried I am about the deterioration of the human rights situation in Iran: use of the death penalty, torture, inhumane treatment of prisoners and repression of political opponents. We should categorically condemn such obvious breaches of the human rights and fundamental freedoms that form the basis of our democratic societies.
Personally, as a member of the Euro-Mediterranean Parliamentary Assembly I am rather worried about the security issue and about the fact that Iran, in spite of protests from the European Union and the international community, is continuing to develop its nuclear programme. In spite of assurances that it is doing so entirely for peaceful purposes, it is very difficult not to be alarmed about the direction in which this situation is going.
In conclusion, I would like to refer to the fact that Russia recently supplied nuclear material to Iran. There are further indications telling us that Iran is an untrustworthy partner and we should act accordingly.
Mr President, have all EU Member States been consistent in the political message delivered to Iran to back the efforts of the EU three and Mr Solana on the nuclear file by living up to the imposition of the economic sanctions?
And have EU Member States and you, Mr Solana, been pressing the Bush Administration to talk to Iran directly, not just about Iraq, but about the nuclear file in particular? Or are you of the view that there is no point, that it will wait for the next US Administration?
(PL) Mr President, I want to return to a point made by Mr Solana, that is, the correct interpretation of the CIA report on Iran's nuclear programme.
Let me repeat what Mr Solana said: only one element has been halted, and it is extremely doubtful whether it has been halted definitively. The Iranian opposition claims the programme has simply been dispersed over other sites but is still continuing. I think we should believe this, since it was the Iranian opposition that first drew attention to the military aspects of the nuclear programme in Iran, and its claims proved to be absolutely true.
Which brings me to the next point, namely, that it is high time to remove the People's Mujaheddin from the list of terrorist organisations. The courts, the Parliamentary Assembly of the Council of Europe and the Italian Parliament have already spoken out on this matter. It is time we did so too.
(FR) Mr President, like Mr Solana and Mrs Ferrero-Waldner, I do not see any difference between civil and military nuclear power. Mr Solana has explained to us that uranium is all that is needed to make a bomb. I think one would have to be a little naïve to believe that a country as rich in natural resources as Iran needs nuclear energy for its development. On the other hand, we know very well that it needs nuclear energy to make the bomb.
Mr Solana has also said that nuclear energy is a cause of instability and we do not have any influence over Iran. He is quite right. We entirely agree with his proposal that enrichment should be banned. I shall even go further than that: I think nuclear energy should simply be banned. Only 4% of energy worldwide is nuclear at the moment.
The question I should like to ask Mr Solana and Mrs Ferrero-Waldner is this: do they not think that France, and its President Mr Sarkozy, are playing with fire and creating instability in the world by signing nuclear agreements with countries like Libya, China and Georgia? Could we not use the unhappy experience of Iran as an opportunity to put a stop to nuclear proliferation in the world?
(NL) Mr President, the debate on Iran is about more than nuclear energy, threats of war and human rights violations. In his introduction Mr Solana has already described why Iran, despite having certain elements of democracy and a high level of education, is not a nice place to live for so many people.
Many of those who are being persecuted by the Iranian government or cannot live freely under the current regime have fled to Europe. The European Union and its Member States must not stand in these people's way, and must allow the peaceful opposition in exile the greatest possible freedom.
This is why it is important that the European Court of Justice has ruled that it was wrong to put this organisation on the list of terrorist organisations. It is important that Parliament should point out to the Council that it is unjust and unacceptable to do so. This list is one area where there can be no compromise with the Iranian regime.
Mr President, I would like to know if anybody can give me an answer. During the parliamentarians' visit to Teheran, did they attend any public executions? Especially those in which cranes of European production were used.
(CS) I would like to mention that the Iranian nuclear program paradoxically started off during the time when Iran was a United States ally. Americans advised the Shah to build twenty nuclear power stations. It looks like times have changed: ally has become enemy and Iran's image is full of contradictions.
Although I know about the suffering of our friends in the Tudeh Party, I must also point out that no other Arab country enjoys such a degree of plurality and as developed a civil society as Iran.
The trade union scene mentioned by Mr Rouček definitely merits attention, as does the women's movement. In my opinion, Mr Rouček's proposals to establish a European Union representation in Tehran should be examined and supported.
It is essential to develop these relations. Iran is a large nation and a great culture that has more similarities with us than we can imagine.
Mr President, Iran remains a danger to the stability of the world and the Middle East. Iranian jihadis are fighting alongside terrorists in Iraq, killing British soldiers. Iran's judges routinely pass death sentences on homosexuals and teenagers.
Why is Iran pressing ahead with uranium enrichment when it has no operational nuclear power stations or even plans to build them in the future? Why is Iran developing Shahab III missiles with the potential to carry nuclear warheads and drop them on European cities?
Our message must be clear and uncompromising. Iran will not be allowed by the international community to arm itself with nuclear weapons.
Member of the Commission. - Mr President, this was, of course, a very important discussion. Why? Because there is a huge civil society in Iran that certainly would like to have a different way of life, but there is still a very difficult regime.
I think we all know that the nuclear issue is the huge stumbling block at this moment. It spoils all the possibilities for development and also for a bilateral relationship, which would have very great potential. This is what I said repeatedly to Mr Jalili: 'Why do you not take this? Why is there no possibility of entering into a dialogue with you? Why do you not show some political will on this?' I think this is what we have to do - try to appeal to the population as well, to see if there is perhaps a chance to change things at the next elections - knowing that it will be very difficult.
But I think it is interesting to see that the Opposition is, at least, coming together again. It has been split. It has been in a resigned mood. Now there is, at least, a new will to go for elections and perhaps change the situation, at least of the Government. But of course, as I said before, the screening of the candidates by the Council of Guardians is now under way and is crucial. As Ms Beer said, if 7 000 candidates can run for 290 seats, too many candidates have already been rejected. Two thousand of them will have been rejected. Therefore I strongly hope that an appeals procedure will indeed redress the situation. The Iranian electorate deserves to be able to choose its representatives from amongst a wide spectrum of parties and opinions. Of course it is clear that we are not supporting any specific party, but it is important that there is the establishment of a genuine pluralism.
Having said this, I completely agree with all those - and I did not go into all the details - who said that we have to do a lot on the human rights front, even if we cannot go forward with regard to the nuclear issue. We have, of course, supported all the UN resolutions; Canada has introduced such a resolution. This has been adopted, clearly showing where Iran - unfortunately - stands today. I would like to say, to some of the Members of Parliament who have mentioned that we should use the EIDHR instrument, that we are already using it via implementation through the UN, UNICEF and UNODC: for instance in the areas of juvenile justice and young people addicted to drugs, and on the question of justice. But it becomes more and more complicated in this very rigid atmosphere. I have been trying to have one diplomat in one Embassy in Tehran, to ensure a smoother coordination of joint projects. This is, of course, only a small step, but hopefully a meaningful one, which could pave the way, at least a little, for the development of our cooperation. Unfortunately, however, Iran remains evasive. Last week, when I personally mentioned this, I did not receive an answer.
High Representative for the Common Foreign and Security Policy. - Mr President, very briefly as I had the opportunity to answer earlier. There are not many new questions and, as I have already said, we basically share the views expressed.
Concerning a question put by Mr Salafranca Sánchez-Neyra, a debate is now taking place in the Security Council, so I do not think I should be elaborating on that. You asked me what I would like to see. I would like to see a resolution which is not needed because the dialogue that we are asking for is a reality. You know which elements have to be put in place in order to have a meaningful dialogue.
Concerning other reflections about enlarging cooperation, there are many other fields in which we can and should cooperate. Afghanistan and drugs have been mentioned. This is an important issue on which we would very much like to cooperate.
Other questions have been put about the group of six in the United Nations. I cannot speak on behalf of anybody. I can speak only on behalf of the six with which I am negotiating. I have received support from everybody, from all the members of the group, including the European Union - there is no doubt about that - but also the other members of the Security Council who are not members of the European Union.
(FR) In answer to the question from Mrs Béguin on nuclear energy, I do not want to enter into the debate on nuclear energy in general today. We shall have time to do that when we are talking about energy, but I shall explain to you the clear distinction between nuclear power for electricity generation and nuclear power for other uses, which you have indeed separated. The fundamental difference is that, in order to generate electricity, nuclear power needs to be enriched by X and the enrichment needed to manufacture weapons of mass destruction is far greater than that.
The second question concerns waste. It is very important to know what is being done with this. You know that it contains plutonium and other materials that are usable. It is also the responsibility of the firms providing the technology to take all the waste. The situation is therefore quite different from the situation we have in mind when we talk about Iran and the autonomous enrichment process.
In my first speech, I described the Iran that I should like to see. I think that that Iran is both possible and desirable and that Iran is a country we should engage with. It is a vibrant country that has many intellectual, cultural and other depths, and we should like to see it commit itself to working with us in several areas, including energy, human rights, the Middle East and nuclear energy. To do that, we need to start a really serious dialogue on all those issues.
Thank you for your attention to this important debate. I shall be happy to come and talk to you about Iran or any other matters whenever I am invited.
Thank you very much, Mr Solana.
I have received six motions for resolutions, tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 31 January.